Case 8:18-cv-02869-VMC-CPT Document 12 Filed 12/11/18 Page 1 of 2 PageID 45



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

CAYMAN SECURITIES CLEARING
AND TRADING LTD; THE HURRY
FAMILY REVOCABLE TRUST;
SCOTTSDALE CAPITAL ADVISORS
CORPORATION; and ALPINE SECURITIES
CORPORATION,
                                                           CASE NO.: 8:18-cv-02869-T-33CPT
          Plaintiffs,

vs.

CHRISTOPHER FRANKEL,

      Defendant.
____________________________________/

                        NOTICE OF PENDENCY OF OTHER ACTIONS

          In accordance with Local Rule 1.04(d), I certify that the instant action:

_____ IS                 related to pending or closed civil or criminal case(s) previously filed in
                         this Court, or any other Federal or State court, or administrative agency as
                         indicated below:
                         ____________________________________________________________
                         ____________________________________________________________

___X___ IS NOT           related to any pending or closed civil or criminal case filed with this
                         Court, or any other Federal or State court, or administrative agency.

       I further certify that I will serve a copy of this NOTICE OF PENDENCY OF OTHER ACTIONS
upon each party no later than fourteen days after appearance of the party.

          Dated: December 11, 2018.
                                                /s/ Shane B. Vogt
                                                Kenneth G. Turkel – FBN 867233
                                                Shane B. Vogt – FBN 257620
                                                BAJO | CUVA | COHEN | TURKEL
                                                100 North Tampa Street, Suite 1900
                                                Tampa, Florida 33602
                                                Tel: (813) 443-2199
                                                Fax: (813) 443-2193
                                                E-mail: kturkel@bajocuva.com
                                                E-mail: svogt@bajocuva.com


{BC00172701:1}
Case 8:18-cv-02869-VMC-CPT Document 12 Filed 12/11/18 Page 2 of 2 PageID 46



                                  and

                                  Charles J. Harder, Esq.
                                  Jordan Susman, Esq.
                                  HARDER LLP
                                  132 South Rodeo Drive, Fourth Floor
                                  Beverly Hills, CA 90212-2406
                                  Tel: (424) 203-1600
                                  Fax: (424) 203-1601
                                  E-mail: charder@harderllp.com
                                  E-mail: jsusman@harderllp.com

                                  Attorneys for Plaintiffs




{BC00172701:1}                      -2-
